Citation Nr: 1038959	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left above knee 
amputation as a result of vascular neuropathy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973 
and from June 1974 to June 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in 
January 2008.  A transcript of the hearing is associated with the 
claims file. 

In September 2009, the Board remanded the claim for further 
development.  

In the September 2009 remand, the Board noted that issues 
of entitlement to special monthly compensation and 
automotive adaptive equipment have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are again 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In correspondence in February 2009, the Veteran requested that a 
previously denied and final claim for service connection for 
peripheral neuropathy be reopened.  In September 2009, the Board 
deferred a decision on the claim for service connection for a 
left above knee amputation as a result of vascular neuropathy as 
it was intertwined with the Veteran's unadjudicated petition to 
reopen the claim for peripheral neuropathy.  

In a September 2009 remand, the Board instructed the RO via the 
Appeals Management Center (AMC): (1) to develop and adjudicate 
the petition to reopen a final disallowed claim for service 
connection for peripheral neuropathy of the upper and lower 
extremities; (2) to review the claims file and perform any 
additional development of the claim for service connection for 
the left leg amputation; (3) to readjudicate the claim for 
service connection for the left leg amputation; and (4) if 
service connection for the left leg amputation remained denied, 
issue a supplemental statement of the case with the appropriate 
opportunity for the Veteran and his representative to respond.  

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

In no case will a supplemental statement of the case be used to 
announce decisions by the AOJ that were not previously address in 
a statement of the case or to respond to a notice of disagreement 
on issues not addressed in a statement of the case.  38 C.F.R. 
§ 19.31 (2009).   

In February 2010, the RO in Phoenix, Arizona issued a rating 
decision that denied the petition to reopen the final disallowed 
claim for service connection for peripheral neuropathy of the 
upper extremities.  The record does not show that the Veteran 
expressed disagreement, but the time for a response has not 
expired.  Therefore, the RO's February 2010 decision is not 
final.  Regardless, the Board concludes that there has been 
compliance with the remand instruction to readjudicate the claim 
for peripheral neuropathy of the upper extremities.  Peripheral 
neuropathy of the upper extremities is not intertwined with the 
left leg amputation claim.  

In January 2010 and March 2010, the RO in Huntington, West 
Virginia, provided notice relevant to the petition to reopen the 
final disallowed claim for service connection for peripheral 
neuropathy of the lower extremities.  In May 2010, the RO noted 
that no evidence had been received from the Veteran and 
improperly issued a supplemental statement of the case in place 
of a rating decision.  The RO denied the petition to reopen the 
claim because no new and material evidence had been received.  

Neither the RO nor the AMC readjudicated the claim for service 
connection for the left leg amputation or issued a supplemental 
statement of the case on this issue.  The September 2009 Board 
remand included instructions specifically asking that the agency 
of original jurisdiction readjudicate the matter and issue a 
supplemental statement of the case if the benefit is denied.  

Regrettably, another remand is necessary to comply with the 
September 2009 remand instructions and the applicable due process 
requirements.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision on the petition 
to reopen a final disallowed claim for 
service connection for peripheral 
neuropathy of the lower extremities.  If 
the claim is reopened, adjudicate it on the 
merits.  Provide the Veteran with the 
opportunity to express disagreement, and if 
exercised, issue a statement of the case 
and provide an opportunity to perfect an 
appeal.  

2.  Then readjudicate the claim for service 
connection for a left above knee amputation 
as a result of vascular neuropathy.  

3.  If service connection for a left above 
knee amputation as a result of vascular 
neuropathy remains denied, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative, if any, the requisite time 
for a response.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.   

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



